Citation Nr: 1421987	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  08-24 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disability. 

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION


The Veteran served on active duty from March 1991 to March 1995.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In November 2011, the Board remanded the claims to the RO via the Appeals Management Center (AMC), for additional action.  The claims have been returned to the Board.  

The record before the Board includes both a paper and an electronic claims file.  

The issue of service connection for a skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's migraine headaches were not present in service or within a year of separation from service and are not etiologically related to service.


CONCLUSION OF LAW

A migraine headache disability was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied by way of a February 2007 letter sent from the RO to the Veteran prior to the initial adjudication of the claim.  The letter informed her of his duty and the VA's duty for obtaining evidence.  In addition, the letter also provided notice of the type of evidence necessary to establish a disability rating or effective date pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment and personnel records, VA and private treatment records, and lay statements have been obtained.

The February 2012 VA examination and opinion are adequate because the medical expert discussed the Veteran's medical history, described current findings, offered an opinion and supported all conclusions with analysis.

This claim was remanded by the Board for additional development in November 2011.  There has been substantial, if not full, compliance with the Board's remand directives as to the claim being decided, as VA has obtained the Veteran's updated VA treatment records and an adequate medical opinion, and, in a December 2011 letter, asked the Veteran to provide information on any other non-VA treatment providers so that VA could obtain those records.  D'Aries v. Peake, 22 Vet. App. 97 (2008).

The Veteran has not indicated there are any additional records that VA should seek to obtain on her behalf, despite the fact that the AOJ asked her to identify any such records in a December 2011 letter.  Thus, the Board finds that VA made reasonable efforts to satisfy its duty assist and to obtain evidence necessary to substantiate the Veteran's claim.  No further assistance to develop evidence is required.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases, to include organic diseases of the nervous system such as migraine headaches, manifesting themselves to a certain degree within a year after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2013).  The Veteran was not diagnosed with migraine headaches in service or within one year of separation from service.  To the extent the Veteran claims that her migraine headaches began in service or within one year of separation from service, as will be discussed in greater detail below, the Board finds such representations not credible.  As such, entitlement to service connection on a presumptive basis is not warranted.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran urges that she has migraine headaches that are due to head injury incurred during assault in service.  Service treatment records indicate that the Veteran was assaulted by a male service member in January 1992.  She reported being punched in the head four times.  A subsequent January 1992 treatment note also reported that the Veteran had experienced intermittent headaches for the past three weeks.  Her report of medical history at separation examination shows that she answered yes to the question of whether she had ever had or now had frequent or severe headaches in November 1994.  She also reported headaches every week at that time.  However, the separation examination did not show any neurological abnormality.  

Post service, the Veteran complained of 'migraine headaches' in a 2000 private treatment note.  She was seen by a private neurologist for an evaluation of her headaches in October 2001.  The diagnosis was chronic headaches for the past one year, the overall history and presentation are consistent with vascular headaches.  

The diagnosis of migraine headaches is initially reflected in a March 2009 treatment note from the Dallas VA medical center (VAMC).  

The Veteran was afforded a VA examination for migraine headaches in February 2012.  The examiner reviewed the claims folder and noted the relevant history related to complaints of headache and head injury in service and post service complaints, evaluation and treatment for headaches, with diagnosis of migraines in 2009.  The examining internal medicine physician opined it was less likely as not that the migraine headaches, diagnosed in 2009, were caused by or a result of active service or etiologically related to active service.  The examiner explained that the Veteran was not diagnosed with migraines until after service, and she had noted headaches and was seen twice in service.  The examiner added that the etiology of her current migraines is unknown.  

Regarding the etiology of migraine headaches, the medical evidence of record shows that the disability has been diagnosed.  However, as noted above, the Veteran's STRs are silent for any diagnosis of migraine headaches.  As noted above, the medical evidence fails to show the presence of the disability until 2009, more than 10 years after service.  Such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The evidence of record does not include any medical opinion that the Veteran's migraine headaches are (or might be) related to her active service.  In fact, as discussed above, the uncontroverted February 2012 VA medical opinion addressing this question is against the claim.  The evaluation in 2001 yielded a diagnosis of vascular headaches as opposed to migraines.  The Board has found the February 2012 VA opinion to be highly probative because it is based upon a review of the Veteran's pertinent history, including the Veteran's statements, STRs, and post service treatment records, and it includes adequate reasons and bases to support its conclusion.  

The Board also notes that VA must consider all favorable lay evidence of record. 38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Therefore, in addition to the medical evidence cited above the Board has carefully considered the lay evidence offered by the Veteran.  

The Veteran herself, as a layperson, is considered competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Also, the Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

In this case, the Veteran essentially maintains that headaches began in service after a head injury.  She believes the headaches in service are related to her currently diagnosed migraine headaches.  The Board acknowledges that the appellant is competent to state that she had headaches in service.  However, she is not competent to opine as to the etiology of her current headaches.  In this regard, while the Board again notes that the Veteran's assault in service is documented, the objective evidence of record, particularly the 2012 VA medical opinion, compels a conclusion that the current migraine headaches are not etiologically related to that injury.  

The Board concludes that the medical evidence is of greater probative value than the lay allegations regarding migraine headaches.  

To the extent that the Veteran urges that she has had migraine headaches since service, the Board finds her not credible.  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether the Veteran began to experience headaches in service and continuing thereafter.  Rather, the Veteran specifically reported in the 2001 private neurological evaluation that she was having headaches of one year duration.  Because of the inconsistency, the Board finds that the Veteran's allegations are not credible and have no probative value as to whether there have been continuous headaches since service.

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran's migraine headaches were not present in service or for many years thereafter, and are not related to her military service. 

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable in the instant appeal and her claims must be denied.


ORDER

Service connection for migraine headaches is denied.




REMAND

Additional action is required prior to Board review as there has not been substantial compliance with the requirements articulated in the Board's November 2011 remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Although the Veteran was afforded an examination by a VA examiner for skin disability, the examiner did not opine as to the etiology of any skin disorder that has been present during the pendency of the claim.  It is noted that the claimant filed the claim in February 2007.  The Veteran underwent a VA examination in May 2007 which provided a diagnosis of acute folliculitis/dermatitis with frequent break outs but no etiology was given at that time.  In February 2012, the examiner noted that no opinion would be rendered because no rash, dermatitis or acne were found on the February 2012 examination.  The Board notes that the examiner failed to state whether the Veteran has or has had a skin disability at any time during the pendency of the claim and if so, whether it is as likely as not (i.e., a 50 percent or better probability) that the disorder was present during the Veteran's active service or is etiologically related to her active service.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (The requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).  

The November 2011 Remand conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

 
Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the examiner who performed the November 2011 skin examination, or a suitable substitute.  The examiner must review the claims folder, to include any pertinent medical records contained in any electronic repository for claims files.  Based on the review, the examiner is asked to provide the following information: 

Does the Veteran have a current skin disability, to include a skin disorder present during the pendency of the claim?  If so, is it as likely as not (i.e., a 50 percent or better probability) that the disorder was present during the Veteran's active service or is etiologically related to her active service.  The rationale for each opinion expressed must be provided.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  After undertaking any other necessary development, readjudicate the claim in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken on the claim.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


